Citation Nr: 1329018	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  07-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability.
 
2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to cervical degenerative disc disease and facet arthritis . 
 
3.  Entitlement to service connection for a lung disability, to include due to ionizing radiation.
 
4.  Entitlement a compensable rating for bilateral hearing loss disability.
 
5.  Entitlement to an extra-schedular rating for bilateral hearing loss disability.
 
6.  What evaluation is warranted for cervical degenerative disc disease and facet arthritis from April 6, 2005 to October 15, 2008?
 
7.  What evaluation is warranted for cervical degenerative disc disease and facet arthritis from October 16, 2008?
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARINGS ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1961 to April 1970.
 
These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2005, the RO denied entitlement to service connection for lung residuals due to pneumonia.  The RO subsequently bifurcated and recharacterized the issues as entitlement to service connection for residuals of bronchopneumonia (claimed as lung residuals due to pneumonia), and residuals of exposure to ionizing radiation.  The Board has consolidated the issues, as indicated on the title page.
 
In June 2008, the RO granted entitlement to service connection for cervical spine disability and assigned a 10 percent rating, effective April 6, 2005.  The Veteran timely appealed the assigned rating.
 
In February 2009, the RO addressed the Veteran's application to reopen his previously denied claim for entitlement to service connection for low back disability, denied a compensable rating for a bilateral hearing loss, as well as the claim of entitlement to an increased rating for cervical degenerative disc disease and facet arthritis.  That decision creating the staged rating for the cervical disability.
 
In January 2008, the Veteran testified during a hearing before a decision review officer at the RO.  In April 2013, the Veteran testified before the undersigned.  A transcript of each hearing is of record, including in the Virtual VA file.
 
The evidence including the Veteran's Board hearing testimony (Board hearing transcript, at 24, 26), reflects that the issue of entitlement to disability manifested by testosterone deficiency has been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction.  The issue is therefore referred to the agency of original jurisdiction for appropriate action.  In addition, for the reasons stated below, the issue of entitlement to separate ratings for objective neurologic abnormalities associated with cervical degenerative disc disease and facet arthritis has been raised by the evidence of record but has not been address by the agency of original jurisdiction.  This issue is also referred to the agency of original jurisdiction for appropriate action.
 
The issues of entitlement to service connection for a thoracolumbar spine disability, to include secondary to cervical degenerative disc disease and facet arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT
 
1.  In a June 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2.  Evidence received since the June 2007 decision relates to an unestablished fact necessary to substantiate the recharacterized claim of entitlement to service connection for a thoracolumbar spine disability and raises a reasonable possibility of substantiating the claim.
 
3.  On VA audiological testing in November 2008, the Veteran's hearing acuity was level I in the right ear and level III in the left ear.
 
4.  On VA audiological testing in August 2009, the Veteran's hearing acuity was level I in the right ear and level II in the left ear.
 
5.  On VA audiological testing in November 2011, the Veteran's hearing acuity was level I in the right ear and level II in the left ear. 
 
6.  From April 6, 2005 to October 16, 2008, cervical degenerative disc disease and facet arthritis was not shown to be manifested by forward cervical flexion less than 31 degrees; or a combined range of cervical motion not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
.
7.  From October 16, 2008, cervical spine disability was manifested by flexion to less than 15 degrees but no ankylosis or incapacitating episodes.
 
 
CONCLUSIONS OF LAW
 
1.  The June 2007 decision that denied the claim for entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).
 
2.  Evidence received since the June 2007 decision is new and material and the recharacterized claim for entitlement to service connection for thoracolumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
 
3.  The criteria for a compensable schedular rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).
 
4.  The criteria for an initial rating higher of 10 percent for cervical degenerative disc disease and facet arthritis from April 6, 2005 to October 15, 2008, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5242 (2012).
 
5.  The criteria for a rating higher than 30 percent for cervical spine disability from October 16, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5242.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  With regard to the claim for an increased rating for bilateral hearing loss disability, VA notified the Veteran in November 2005 and March 2006 letters of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2012.
 
As the application to reopen is being granted, further discussion of the VCAA with regard to this claim is unnecessary.  With regard to the claim for a higher initial rating for cervical spine disability, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
The Board will therefore proceed to the merits of the claims being decided herein.
 
Analysis
 
Reopening
 
Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).
 
An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).
 
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
 
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  
 
In June 2007, the RO denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, the June 2007 denial is final.  See 38 U.S.C.A. § 7105.
 
The 2007 denial noted that the Veteran had current back disability but found it was unrelated to service.  The RO noted opinions from a VA physician, Dr. "W.W." indicating that current back disability was related to service.  The RO found this opinion was not probative, because Dr. W.W. did not offer a rationale and did not address a post service injury that occurred in 2001.  Also before the RO was a February 2003 opinion of Dr. Lane indicating that the Veteran's lumbar spine disability was related to an injury other than and prior to the 2001 post-service accident.  In addition, the service treatment records before the RO contained a note indicating acute muscular strain to the left posterior thoracic area.
 
Evidence received within a year of the denial included a January 2008 nexus opinion from Dr. Dobecki, but this opinion referred to the neck or cervical spine, and not the thoracolumbar spine.  It therefore did not constitute new and material evidence.  

Subsequently, however, the Veteran submitted a November 2010 letter from Dr. W.W.  In that letter, Dr. W.W. noted that the Veteran had clarified his service history, to include an unrecorded injury to his lower back while aboard a submarine.  Dr. W.W. noted that a July 2005 MRI indicated a possibly old L2 vertebral fracture.  Dr. W.W. indicated that the injury described by the Veteran may have caused the old fracture and may have also been sufficient to have contributed to degenerative arthritis of various parts of the spine.  Although Dr. W.W. had previously submitted a nexus opinion, the November 2010 nexus opinion clarified and extended on his earlier opinion and was therefore not cumulative.  Moreover, the statements of the Veteran on which the opinion was based are presumed credible for purposes of reopening.  As the new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the previously denied claim for entitlement to service connection for low back disability is warranted.
 
Rating claims
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case of the claim for an increased rating for bilateral hearing loss disability, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, as is the case with the claim for a higher initial rating for cervical degenerative disc disease and facet arthritis, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned staged 10 and 30 percent ratings for cervical degenerative disc disease and facet arthritis.
 
Hearing Loss
 
Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.
 
Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. 

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

At a November 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
60
65
53
LEFT
25
65
70
70
58

Maryland CNC speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.

Using Table VI, the Veteran's November 2008 examination results revealed level I hearing in the right ear and level III hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

At an August 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
65
65
55
LEFT
65
60
60
55
51

Maryland CNC speech recognition scores were 96 percent in the right ear and 84 percent in the left ear.  

Using Table VI, the Veteran's August 2009 examination results revealed level I in the right ear and level II in the left ear.  Combining these levels according to Table VII again results in a noncompensable rating.

At a November 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
65
60
65
51
LEFT
25
60
70
65
55

Maryland CNC speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.

Using Table VI, the Veteran's November 2011 examination results revealed level I in the right ear and level II in the left ear.  Combining these levels according to Table VII again results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination reports dated during the appeal period indicates that the appropriate rating for the appellant's bilateral hearing loss is a noncompensable one. The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

As to the statements of the Veteran and his wife regarding the effect that the Veteran's bilateral hearing loss disability has had on his activities of daily living and employment, schedular ratings for hearing loss disability involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Board therefore cannot reach a different conclusion with regard to entitlement to an increased schedular rating for bilateral hearing loss disability, as it is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results without regard to the information provided by the Veteran in his statements. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012).  The Board will address these contentions in its discussion of entitlement to an extra-schedular rating in the remand section below.

For the foregoing reasons, the preponderance of the evidence reflects that a compensable rating for bilateral hearing loss disability is not warranted at any time during the appeal period.

Cervical Spine Disability
 
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  

In addition, generally, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
As indicated, in this case, the RO assigned staged ratings for the Veteran's cervical spine disability under Diagnostic Codes 5243-5242.  

Historically, the record shows that in November 2002, the Veteran was seen by Thomas Schweller, M.D., for a neurological consultation.  The appellant reported a history of a compression fracture.  Physical examination revealed, in pertinent part, no cervical tenderness or rigidity and a full range of cervical motion.

A February 2003 examination by John G. Lane, M.D., revealed a normal cervical lordosis, no evidence of cervical compression, no cervical tenderness or muscle spasm, 90 percent of full cervical flexion, and 100 percent of full cervical extension.

During a December 2005 VA outpatient clinic visit the appellant reported significant cervical degenerative joint disease with neck stiffness and tightness.  The range of cervical motion was not recorded.

A May 2007 VA outpatient clinic report noted complaints of neck pain that were not controlled by Percocet and morphine.

The initial period at issue is, of course, the term from April 6, 2005 to October 16, 2008.  The 10 percent rating assigned for that term, according to the June 2008 rating decision, was based on VA treatment records showing continuous neck pain and Dr. Dobecki's January 2008 letter.  Notably, Dr. Dobecki's letter also noted that the appellant's response to treatment for his neck pain had been satisfactory.

Unfortunately, neither the VA treatment records dated between April 2005 and October 2008, nor Dr. Dobecki's January 2008 letter contain range of motion findings or any detailed examination findings.  The first detailed examination findings are contained in the November 16, 2008 VA examination report.  That November 2008 examination presented the first evidence that cervical flexion was limited to 10 degrees, warranting a 30 percent rating.  That November 16, 2008 examination report appears to be the basis for the staged rating, although the October 16, 2008 date is slightly earlier than the November 16, 2008 date of the 30 percent rating.
 
Given that there were no detailed examination findings prior to the November 16, 2008 examination there is no evidentiary basis to grant an evaluation in excess of 10 percent prior to that date.  Certainly, the appellant was suffering from neck pain and he presented clinical evidence of degenerative disc disease with facet arthritis.  Certainly, the appellant is competent to report that cervical pain caused a limitation of motion.  But, there is no objective evidence that the forward cervical flexion was ever less than 31 degrees; or that the combined range of cervical motion was ever less than 171 degrees; or that cervical muscle spasms or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the appellant is not competent to state that forward cervical flexion was ever less than 31 degrees; or that the combined range of cervical motion was ever less than 171 degrees; or that cervical muscle spasms or guarding was severe enough to result in an abnormal gait or abnormal spinal contour.  Indeed, Dr. Dobecki reported that the treatment provided had been satisfactory, and while admittedly outside the time period at issue, range of motion studies showed at worst, 90 percent of normal.  Hence, there is no documentary evidence showing that the range of cervical motion warranted a 20 percent rating during the term, or that the appellant's cervical disorder caused  muscle spasms or guarding was severe enough to result in an abnormal gait or abnormal spinal contour.  As such, the Board finds no basis to award an evaluation in excess of 10 percent prior to October 16, 2008.

Further, the Veteran has not shown entitlement to a rating higher than 30 percent at any time since October 16, 2008.  The only higher ratings under the general rating formula require ankylosis and higher ratings under the formula for rating intervertebral disc syndrome requires incapacitating episodes, defined as symptoms requiring bed rest prescribed by a physician and treatment by a physician.  There was no evidence of ankylosis or incapacitating episodes in the VA or private treatment records or on the November 2008, August 2009, or December 2010 VA examinations.  There was also no allegation of ankylosis or incapacitating episodes in the written statements or in the RO or Board hearing testimony.  

The Veteran indicated that he was sometimes incapacitated from his cervical spine disability, but not that he was prescribed bed rest or treatment by a physician.  Moreover, where, as here, the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, DeLuca and the related regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  The preponderance of the evidence is therefore against an initial rating higher than 30 percent for cervical spine disability for any portion of the appeal period.
 
In addition, Note 1 to the general rating formula provides that any associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  As noted in the introduction there are neurologic findings in the VA and private treatment records and on the VA examinations.  As the RO has not, however, addressed the issue of whether there are associated objective neurologic abnormalities warranting separate ratings, this issue is referred to the RO for appropriate action.
 
Extraschedular
 
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
On the VA examinations and during the Board hearing, the Veteran indicated that he needed to ask people to repeat what they said due to his hearing loss disability.  During the Board hearing, the Veteran indicated that in his job selling health plans he had trouble understanding questions and that when he made a presentation to the California Real Estate Board he won their endorsement based on product presentation but ultimately lost the contract because he could not hear what was being said to him.  

The Veteran's wife also indicated that the hearing loss affected their social life and relationship.  The Veteran indicated that hearing aids did not help with these problems.  The Veteran is competent to testify to his observations.   Although the speech recognition component of the audiometric testing would appear to contemplate the inability to understand speech, a series of memorandum decisions by the Court have indicated that it views such symptoms as not being contemplated by the applicable diagnostic code.  

Moreover, the August 2009 VA examiner indicated that while the Veteran's hearing loss may prove challenging if he were working in a noisy environment, given his excellent communications skills in a quiet environment, the hearing loss disability would have minimal to no impact if there were modifications to the Veteran's work environment.  This suggests enough of an effect on the Veteran's employment that remand to the RO for referral to the Undersecretary or Director for extra-schedular consideration is warranted.
 
As to the cervical spine disability, however, given that the general rating formula indicates that the general rating criteria are to be applied with or without symptoms such as pain, whether or not it radiates, stiffness, or aching, and these have been the primary symptoms indicated by the Veteran, along with more general complaints about the effects of these symptoms, the symptoms of the cervical spine disability are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extra-schedular rating for cervical spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).
 
Individual unemployability 
 
The Veteran filed a formal claim for entitlement to a total disability rating based on individual unemployability.  In a February 2010 statement in support of claim, however, he withdrew the issue.  Although as a general matter, a claim of entitlement to individual unemployability benefits is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the veteran seeks the highest rating possible, Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board interprets the Veteran's withdrawal of his appeal on the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to apply to any formal and any implicit claim.  Hence, as the appellant has withdrawn this issue, the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders will not be addressed.  
 

ORDER
 
The claim of entitlement to service connection for low back disability is reopened.
 
Entitlement a compensable rating for bilateral hearing loss disability is denied.
 
An initial rating in excess of 10 percent for cervical degenerative disc disease and facet arthritis from April 6, 2005 to October 16, 2008, is denied.
 
A rating higher than 30 percent for degenerative disc disease and facet arthritis of the cervical spine from October 16, 2008 is denied.
 
 
REMAND
 
As indicated above, there is evidence in the service treatment records of left posterior thoracic muscle strain.  VA regulations treat the thoracolumbar spine as a single unit.  See Proposed Rule, Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509-02 (Sept. 4, 2002) ("We propose that the general rating formula provide criteria for the cervical and thoracolumbar spinal segments only, excluding a separate set of criteria for the thoracic (or dorsal) segment of the spine.  The thoracic segment of the spine consists of the twelve thoracic vertebrae. Because the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other").  The Board has therefore recharacterized the reopened claim as for entitlement to service connection for thoracolumbar spine disability.  

Dr. W.W.'s opinion is insufficient to establish entitlement to service connection because it is phrased in terms equivalent to may or may not.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  

As there is, however, evidence that current thoracolumbar spine disability may be associated with service, a VA examination to address this question is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition, although the Veteran indicated during the hearing that multiple physicians had indicated that his current thoracolumbar spine disability was related to service, most of these physicians were referring to his neck or cervical spine disability.  These physicians did, however, reference the thoracolumbar spine disability, which suggests the possibility of a relationship between the service connected cervical spine disability and the current thoracolumbar spine disability.  The VA examiner should address this possible relationship as well. 
 
In addition, the Veteran claims he has current lung disability due to service, including due to ionizing radiation exposure.  There is evidence of current lung disability.  For example, a March 2005 VA chest X-ray report indicates that the Veteran had moderately distended lungs with upper lobe oligemia consistent with centrilobular emphysema, persistent left lower lobe posterior basal segment and lingular consolidation consistent with multifocal pneumonia, persistent lingular curcilinear atelectasis or scarring, and calcified granuloma in the left upper lobe consistent with prior granulomatous infection.  There are multiple references to lung symptoms in service, including diagnoses of acute and chronic bronchitis.  There is also evidence of some exposure to radiation, and the Veteran contended during the hearing that there was more exposure than indicated.  In these circumstances, a VA examination by a pulmonologist to address whether current lung disability is related to service, including exposure to ionizing radiation, is warranted.
 
Accordingly, the claims for entitlement to service connection for thoracolumbar spine disability, to include as secondary to service connected cervical spine disability, and entitlement to an increased rating for bilateral hearing loss disability on an extra-schedular basis, are REMANDED for the following action: 
 
1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed thoracolumbar spine disability.  All necessary tests must be conducted.  The examiner must be provided access to the claims file, to include Virtual VA, for review.  Following the examination the examiner must indicate whether it is as least as likely as diagnosed thoracolumbar spine disability is related to his service, to include thoracic spine symptoms noted in the service treatment records.
 
If the above question is answered in the negative, the examiner must opine whether it is at least as likely as not that any current thoracolumbar spine disability is either (a) caused by, or (b) aggravated by, cervical degenerative disc disease and facet arthritis.  A complete well reasoned rationale, with reference to evidence supporting the opinion offered, must accompany any opinion provided.
 
The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with all of the other evidence of record, in formulating the requested opinions.
 
2.   Schedule the Veteran for a VA examination by a pulmonologist to determine the etiology of any diagnosed lung disorder.  All necessary tests must be conducted.  The examiner must be provided access to the claims file, to include Virtual VA, for review.  Following the examination the examiner must opine whether it is as least as likely as not (50 percent probability or more) that any diagnosed lung disability is related to his service, to include due to in-service ionizing radiation exposure.
 
A complete well reasoned rationale, with reference to evidence supporting the opinion offered, must accompany any opinion provided.
 
The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.
 
3.  Refer the claim of entitlement to an extraschedular rating for bilateral hearing loss disability to the Under Secretary for Benefits or the Director of Compensation Service.
 
4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  The AMC/RO must ensure that the examination reports are in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiners have documented their consideration of records that are part of Virtual VA.  If any examination reports is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
6.  After completing the above actions, and any other development as may be indicated, the claims of entitlement to service connection for thoracolumbar spine and lung disorders, as well as the claim of entitlement to an extra-schedular rating for bilateral hearing loss disability, must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


